Citation Nr: 1143599	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-19 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased evaluation for a lumbar spine disability (post-operative laminectomy, L-4, L-5, S-1), currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from June 1945 to July 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran failed to report for a Travel Board hearing scheduled in August 2011.  The Veteran did not request to reschedule the hearing or provide good cause for his failure to report.  The hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

In September 2011, the Veteran submitted additional evidence to the Board accompanied by a waiver of initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the appeal, the appellant's lumbar spine disability has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to the initial adjudication of the Veteran's claim in February 2009, VA notified the Veteran in a November 2008 correspondence of the information and evidence needed to substantiate and complete an increased rating claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  This letter also provided notice of how disability ratings and effective dates are determined.  

VA has satisfied its duty to assist.  The claims file contains available private medical records.  The Veteran was provided a VA examination in November 2008.  

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c) (2011).

II.  Increased Rating

The Veteran has been in receipt of a 40 percent disability rating for his lumbar spine disability since March 1979.  He filed his claim for an increased rating in July 2008.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.

The Veteran's low back strain is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Pursuant to the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. 

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on 'greater limitation of motion due to pain on use.'  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Significantly, however, the criteria in the general rating formula for back disorders are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a 40 percent evaluation for the Veteran's lumbar spine disability.  The November 2008 VA examination report notes forward flexion to 70 degrees, extension to 10 degrees, left and right lateral flexion to 15 degrees, and left and right lateral rotation to 10 degrees.  Pain increased on repetitive motion and there was a mild increase in weakness of fatigue, but there was no change in range of motion.  Left lateral rotation could only be performed three times.  There was no spasm on repetitive motion, but there was pain and weakness.  The Veteran was noted to be nonambulatory and wheelchair bound due multiple disorders to include nonservice connected residuals of a below the right knee amputation.  

The evidence of record preponderates against finding that the Veteran has ankylosis of the entire thoracolumbar spine.  

The Board further finds that a separate rating is not warranted for neurologic abnormalities, as the neurologic abnormalities that were noted in the record are associated with a non-service-connected cervical spine disability.  See, e.g., the September 2011 report from James A. Ware, Jr., M.D.

The Board finds no basis for assigning staged ratings.

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

As discussed above, the rating criteria set forth reasonably describe the disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is required.  Id.


ORDER

Entitlement to an increased evaluation for a lumbar spine disability, currently evaluated as 40 percent disabling, is denied.  




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


